Case 2:19-cv-04720-SVW-PLA Document 59 Filed 11/17/20 Page 1 of 2 Page ID #:464



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13                            UNITED STATES DISTRICT COURT
 14                        CENTRAL DISTRICT OF CALIFORNIA
 15 VERONICA SMITH, individually and on ) CASE NO. 2:19-cv-04720-SVW
                                                  )
 16 behalf of all others similarly situated and   )
                                                      (PLAx)
      all aggrieved employees,                    )
 17                                               )   ORDER GRANTING MOTION
                  Plaintiff,                      )   FOR ATTORNEY FEES, COSTS,
 18                                               )   SETTLEMENT
            v.                                    )   ADMINISTRATION EXPENSES,
 19                                               )   AND CLASS REPRESENTATIVE
                                                  )
 20 BUDGET RENT A CAR SYSTEM,                     )   SERVICE AWARD
    INC., AVIS BUDGET GROUP, INC.,                )
 21 and DOES 1 to 10,                             )   Date: November 16, 2020
                                                  )   Time: 1:30 p.m.
 22                                               )   Ctrm: 10A
                  Defendants.                     )
 23                                               )
                                                  )
 24
 25
 26
 27
 28

                                            -1-
         ORDER GRANTING MOTION FOR ATTORNEY FEES, COSTS, EXPENSES, AND SERVICE AWARD
Case 2:19-cv-04720-SVW-PLA Document 59 Filed 11/17/20 Page 2 of 2 Page ID #:465



  1        Plaintiff’s motion for attorney fees, costs, settlement administration expenses,
  2 and class representative service award was heard on November 16, 2020. With good
  3 cause appearing, the court grants the motion and orders the following:
  4
  5 1. Plaintiff is awarded attorney fees of $103,471.
  6 2. Plaintiff may recover costs of $14,262.53.
  7 3. The settlement administrator will be paid $9,500.
  8 4. Veronica Smith will receive an enhancement award of $5,000
  9
 10 IT IS SO ORDERED.
 11 Date: November 17, 2020                              __________________________
                                                         Hon. Judge Stephen V. Wilson
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           -2-
        ORDER GRANTING MOTION FOR ATTORNEY FEES, COSTS, EXPENSES, AND SERVICE AWARD
